DETAILED ACTION
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claim 6 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse of the metallic end fitting of Figure 3 (Species II) in the reply filed on August 2, 2021.

Status of Claims
	Claims 1-13 are pending. Claim 6 stands withdrawn as noted above.


Claim Rejections - 35 USC § 102
Claims 1-3, 7, 9, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/180901 (Hyson; the citations being taken from the US equivalent, US 2018/0100538).
Regarding claim 1, Hyson discloses a metallic end fitting (424) for a given tubular component made of fibre reinforced polymer matrix composite material (see paragraph [0093] and Figures 34-38), the end fitting comprising:
first (435) and second (433) concentric surfaces extending longitudinally along a central axis to form a socket (G) for receiving an end of the tubular component,
wherein the socket has an outer diameter defined by the first surface, and an inner diameter defined by the second surface, wherein the outer diameter and inner diameter are chosen to provide an interference fit with respective outer and inner surfaces of the given tubular component when the component is press fitted into the socket (see paragraph [0160]);
wherein each of the first and second concentric surfaces comprises one or more longitudinal cutting teeth (435b, 433b; sinusoidal splines as set forth in paragraph [0160]) arranged to cut one or more longitudinal grooves into the respective outer and inner surface of the given tubular component when the component is press fitted into the socket (an intended use recitation which holds no patentable weight on the claim as the claim is directed only to the metallic end fitting; see Response to Arguments section below for expanded explanation).
Regarding claim 2, Hyson discloses the one or more cutting teeth comprise a plurality of axial or helical splines (sinusoidal splines as set forth in paragraph [0160]).
Regarding claim 3, Hyson discloses the end fitting comprises:
the first surface (435) facing radially inwardly and comprising a plurality of splines (435b) extending along the central axis, each spline flanked by a pair of troughs extending along either side of the spline and projecting radially outwardly to a diameter greater than the outer diameter, and each spline projecting radially inwardly from the outer diameter, to form a corresponding plurality of longitudinal cutting teeth, adjacent cutting teeth being spaced apart by lands extending circumferentially at the outer diameter (an inherent feature of splined surfaces); or
the second surface (433) facing radially outwardly and comprising a plurality of splines (433b) extending along the central axis, each spline flanked by a pair of troughs extending along either side of the spline and projecting radially inwardly to a diameter less than the inner diameter, and each spline projecting radially outwardly from the inner diameter, to form a corresponding plurality of longitudinal cutting teeth, adjacent cutting teeth being spaced apart by lands extending circumferentially at the inner diameter (an inherent feature of splined surfaces).
Regarding claim 7, Hyson discloses the socket (G) comprises an open end arranged to receive an end of the given tubular component (22; see, e.g., Figure 31), an end portion providing the open end, and splined surface portions providing the first (435) and second (433) concentric surfaces, wherein the end portion comprises further first and second lead-in surfaces that are angled to extend radially away from the outer and inner diameters (see the opening end of the socket in Figure 37).
Regarding claim 9, Hyson discloses the end fitting (424) is a one-piece component (see Figure 37 and paragraph [0160]).
Regarding claim 10, Hyson discloses an end fitting assembly comprising:
a tubular component (22) made of fibre reinforced polymer matrix material (see, e.g., Abstract) inserted into the socket (G) of an end fitting (424) according to claim 1.
Regarding claim 13, Hyson discloses a method of assembling a torque transmission/drive shaft (see Figures 20, 31, and 34-38), comprising:
providing a tubular component (22) made of fibre reinforced polymer matrix material (see Abstract); and
press fitting (see paragraph [0160]) a metallic end fitting (424) according to claim 1 onto each end of the tubular component (see Figure 20 at 224, 226).

Claim Rejections - 35 USC § 103
Claims 4, 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hyson in view of WO 2005/054694 (Chan).
Regarding claim 4, Hyson discloses the metallic end fitting of claim 1, but does not expressly disclose at least one of the first (435) and second (433) concentric surfaces is angled relative to the central axis.
Chan teaches a metallic end fitting (2), wherein at least one of first (21) and second (9) concentric surfaces is angled relative to the central axis (see Figure 1). Chan discloses this structure relieves stress placed upon the end fitting and corresponding shaft when assembled and in use (see page 11, lines 6-9). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the metallic end fitting of Hyson such that at least one of the first and second concentric surfaces is angled relative to the central axis, as taught in Chan, in order to relieve stress placed upon the end fitting and corresponding shaft when assembled and in use.
Regarding claim 5, Hyson discloses the metallic end fitting of claim 4, but does not expressly disclose the first (435) and second (433) surfaces are angled to converge towards the central axis from an open end of the socket (G) that receives the end of the tubular component (22).
Chan teaches a metallic end fitting (2), wherein first (21) and second (9) surfaces are angled to converge towards a central axis from an open end of a socket that receives the end of a tubular component (1). Chan discloses this structure relieves stress placed upon the end fitting and corresponding shaft when assembled and in use (see page 11, lines 6-9). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the metallic end fitting of Hyson such that the first and second surfaces are angled to converge towards the central axis from an open end of the socket that receives the end of the tubular component, as taught in Chan, in order to relieve stress placed upon the end fitting and corresponding shaft when assembled and in use.
Regarding claim 11, Hyson discloses the end fitting assembly of claim 10, but does not expressly disclose the socket (G) is tapered on at least one of the first (435) and second (433) concentric surfaces and the tubular component comprises tapered outer and/or inner surfaces inserted into the tapered socket.
Chan teaches a metallic end fitting (2), wherein a socket is tapered on at least one of first (21) and second (9) concentric surfaces and a tubular component (1) comprises tapered outer and/or inner surfaces inserted into the tapered socket.
 Chan discloses this structure relieves stress placed upon the end fitting and corresponding shaft when assembled and in use (see page 11, lines 6-9). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the metallic end fitting of Hyson such that the socket is tapered on at least one of the first and second concentric surfaces and the tubular component comprises tapered outer and/or inner surfaces inserted into the tapered socket., as taught in Chan, in order to relieve stress placed upon the end fitting and corresponding shaft when assembled and in use.
Regarding claim 12, Chan teaches the end fitting assembly comprises an adhesive bond between the first surface (21) of the socket and an outer surface of the tubular component (1), and/or an adhesive bond between the second surface (9) of the socket and an inner surface of the tubular component (see page 12, line 20, through page 13, line 2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hyson in view of US 9,227,375 (Carrere)
Hyson discloses the socket (G) comprises an open end arranged to receive an end of the given tubular component (22) and a base at an opposite end of the socket, but does not expressly disclose the base comprises an undercut having a diameter different to the outer and/or inner diameter.
Carrere teaches a base comprising an undercut (50) having a diameter different to an outer and/or inner diameter better distributes stresses over the length of the joint of a metallic end fitting and corresponding shaft (see Figure 6 and column 3, lines 3-17). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the metallic end fitting of Hyson such that the base comprises an undercut having a diameter different to the outer and/or inner diameter, as taught in Carrere, such that stresses are better distributed over the length of the joint of a metallic end fitting and corresponding shaft.

Response to Arguments
Applicant's arguments filed March 28, 2022 have been fully considered but they are not persuasive.
Applicant asserts, regarding claim 1, see pages 5-6, that Hyson fails to disclose the longitudinal cutting teeth (435b, 433b) being arranged to cut one or more longitudinal grooves into the respective outer and inner surface of the given tubular component when the component is press fitted into the socket. Applicant supports this assertion by pointing to an excerpt of Hyson which teaches the mechanical deformation of a tube to engage the longitudinal cutting teeth, which teaches away from a “cutting” action of the teeth on to a tube to be connected. While this may be true, the limitation “arranged to cut one or more longitudinal grooves into the respective outer and inner surface of the given tubular component when the component is press fitted into the socket” constitutes an intended use recitation which holds no patentable weight on the claim, as the claim is directed only to the metallic end fitting, and not to a combination of the metallic end fitting and tubular component. Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
The Examiner notes the teeth of Hyson are capable of cutting one or more longitudinal grooves into a given tubular component, as such a cutting action would also depend on the material of the tube to be connected. One of ordinary skill could choose a tube having a softer material, which the cutting teeth of Hyson could cut into without the need of mechanical deformation. One of ordinary skill could also choose a tube with a larger cross section than that define by the inner and outer diameters, such that a cutting of the tube would be necessary to provide the press fit. The Examiner acknowledges the positive recitation of “providing a tubular component” set forth in method claim 13, lines 3 and 4. However, a positive recitation of the cutting action is not present in this claim, simply the end fitting of claim 1 is recited.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
May 3, 2022